Exhibit 10.1

 

EIGHTH AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (the
“Amendment”) is made effective as of the 15th day of April, 2008, by and among
FARM & HOME OIL COMPANY LLC, a Pennsylvania limited liability company (“F&H”),
UNIVEST NATIONAL BANK AND TRUST CO., as Agent (“Agent”) and UNIVEST NATIONAL
BANK AND TRUST CO., as Lender, WACHOVIA BANK, NATIONAL ASSOCIATION, as Lender,
FULTON BANK, as Lender and CITIZENS BANK OF PENNSYLVANIA, as a Lender
(collectively, the “Lenders” and each a “Lender”).

 

BACKGROUND

 


A.                                   F&H, AGENT AND THE LENDERS NAMED THEREIN
ARE PARTIES TO THAT CERTAIN AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
DATED AS OF DECEMBER 16, 2004 (AS AMENDED BY THAT CERTAIN FIRST AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT DATED JANUARY 10, 2005, THAT
CERTAIN SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
DATED JULY 13, 2005, THAT CERTAIN THIRD AMENDMENT TO AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT DATED AUGUST 19, 2005, THAT CERTAIN FOURTH AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT DATED DECEMBER 7, 2005, THAT
CERTAIN FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
DATED DECEMBER 22, 2006, THAT CERTAIN SIXTH AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT DATED NOVEMBER 20, 2007, THAT CERTAIN SEVENTH
AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT DATED FEBRUARY 8,
2008 AND AS THE SAME MAY BE FURTHER AMENDED, MODIFIED, SUPPLEMENTED OR RESTATED
FROM TIME TO TIME, THE “LOAN AGREEMENT”).


 


B.                                     F&H, AGENT AND LENDERS DESIRE TO FURTHER
AMEND THE LOAN AGREEMENT AS SET FORTH HEREIN.


 


C.                                     CAPITALIZED TERMS USED HEREIN AND NOT
OTHERWISE DEFINED SHALL HAVE THE MEANINGS PROVIDED FOR SUCH TERMS IN THE LOAN
AGREEMENT.


 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 


1.                                       DIVISION; SALE OF INTERESTS; CONSENT.


 


(A)                                  PURSUANT TO THAT CERTAIN (I) PLAN OF
DIVISION DATED APRIL 15, 2008 (THE “PLAN”) AND (II) ARTICLES OF DIVISION FILED
WITH THE SECRETARY OF STATE OF THE COMMONWEALTH OF PENNSYLVANIA ON OR ABOUT THE
DATE HEREOF (THE “ARTICLES”), F&H IS DIVIDING INTO TWO (2) SEPARATE PENNSYLVANIA
LIMITED LIABILITY COMPANIES PURSUANT TO SECTION 8961 OF THE PENNSYLVANIA LIMITED
LIABILITY COMPANY LAW OF 1994 (THE “DIVISION”), WHICH LIMITED LIABILITY
COMPANIES SHALL BE F&H, AS THE SURVIVING COMPANY, AND FARM & HOME RETAIL OIL
COMPANY LLC (“RETAIL LLC”) AS THE NEW COMPANY.


 


(B)                                 FROM AND AFTER THE DIVISION, (I) RETAIL LLC
WILL ENGAGE IN THE BUSINESS OF (THE “RETAIL BUSINESS”) (A) DISTRIBUTING LIQUID
FUELS AND PROPANE GAS TO RESIDENTIAL AND SMALL COMMERCIAL CUSTOMERS, INCLUDING
THROUGH CARDLOCK FUELING STATIONS, IN EASTERN PENNSYLVANIA AND (B) PROVIDING

 

--------------------------------------------------------------------------------


 


HEATING, VENTILATING AND AIR CONDITIONING SERVICES TO RESIDENTIAL AND SMALL
COMMERCIAL CUSTOMERS; (II) F&H WILL CONTINUE TO ENGAGE IN ALL OF THE BUSINESS IT
ENGAGED IN IMMEDIATELY PRIOR TO THE DIVISION, OTHER THAN THE RETAIL BUSINESS AND
(III) ALL OF THE ASSETS AND LIABILITIES OF F&H USED IN THE RETAIL BUSINESS AND
LISTED ON EXHIBIT “A” HERETO WILL BE TRANSFERRED AND ALLOCATED TO AND ASSUMED BY
RETAIL LLC (COLLECTIVELY, THE “TRANSFERRED PROPERTY”).


 


(C)                                  IN ADDITION, IMMEDIATELY FOLLOWING
CONSUMMATION OF THE DIVISION, ALL OF THE MEMBERSHIP INTERESTS IN RETAIL LLC WILL
BE SOLD (THE “SALE”) BY BUCKEYE ENERGY HOLDINGS LLC (“BUCKEYE”) TO INERGY
PROPANE, LLC PURSUANT TO THAT CERTAIN PURCHASE AGREEMENT DATED MARCH 3, 2008
AMONG F&H, BUCKEYE ENERGY HOLDINGS LLC AND INERGY PROPANE, LLC (THE “PURCHASE
AGREEMENT”).


 


(D)                                 THE PLAN, ARTICLES AND PURCHASE AGREEMENT
ARE REFERRED TO HEREIN, COLLECTIVELY, AS THE “TRANSACTION DOCUMENTS”.  THE
COPIES OF THE TRANSACTION DOCUMENTS ATTACHED HERETO AS EXHIBIT “B” ARE TRUE AND
COMPLETE COPIES OF SUCH DOCUMENTS, NONE OF WHICH HAVE BEEN MODIFIED OR AMENDED.


 


(E)                                  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AMENDMENT, AGENT AND EACH LENDER HEREBY CONSENT TO THE DIVISION AND THE SALE, IN
EACH CASE ON THE TERMS AND CONDITIONS SET FORTH IN THE TRANSACTION DOCUMENTS
AND, AS OF THE CLOSING DATE (AS DEFINED IN THE PURCHASE AGREEMENT), RELEASE
THEIR LIENS ON THAT PORTION OF THE COLLATERAL CONSTITUTING TRANSFERRED PROPERTY,
AND ACKNOWLEDGE AND AGREE THAT RETAIL LLC IS NOT SUBJECT TO THE LOAN AGREEMENT
AND OTHER LOAN DOCUMENTS.  SOLELY FOR THE PURPOSE OF AVOIDING THE OCCURRENCE OF
A DEFAULT OR EVENT OF DEFAULT WHICH WOULD BE CAUSED BY THE DIVISION AND THE
SALE, AGENT AND EACH LENDER HEREBY WAIVE COMPLIANCE WITH THOSE PROVISIONS OF THE
LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS WHICH WOULD PROHIBIT THE DIVISION
AND THE SALE.


 


2.                                       F&H POST-DIVISION AND SALE.  F&H
REPRESENTS AND WARRANTS TO AGENT AND EACH LENDER THAT:


 


(A)                                  THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS HAVE BEEN OR WILL BE CONSUMMATED IN ACCORDANCE WITH THE
TERMS AND CONDITIONS SET FORTH IN THE TRANSACTION DOCUMENTS.


 


(B)                                 AFTER GIVING EFFECT TO THE DIVISION AND
SALE, BUCKEYE WILL CONTINUE TO OWN ALL OF THE MEMBERSHIP INTERESTS IN F&H.


 


(C)                                  AFTER GIVING EFFECT TO THE DIVISION AND
SALE, EXCEPT SOLELY WITH RESPECT TO THE TRANSFERRED PROPERTY, F&H REMAINS THE
SOLE LEGAL AND BENEFICIAL OWNER OF ALL ASSETS, PROPERTIES, RIGHTS AND REMEDIES
OWNED BY F&H IMMEDIATELY PRIOR TO THE DIVISION AND SALE, SUBJECT ONLY TO THE
LIENS AND ENCUMBRANCES THEREIN PERMITTED PURSUANT TO THE TERMS OF THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


(D)                                 AFTER GIVING EFFECT TO THE DIVISION AND
SALE, F&H REMAINS DIRECTLY RESPONSIBLE FOR THE PAYMENT AND PERFORMANCE OF ALL
INDEBTEDNESS, LIABILITIES, OBLIGATIONS AND COVENANTS UNDER THE LOAN AGREEMENT
AND EACH OF THE OTHER LOAN DOCUMENTS.


 


(E)                                  F&H HEREBY RATIFIES AND CONFIRMS ITS PRIOR
GRANT TO AGENT FOR THE BENEFIT OF AGENT AND EACH LENDER OF ALL OF THE SECURITY
INTERESTS, LIENS, RIGHTS, REMEDIES AND AUTHORITIES OF AGENT


 


2

--------------------------------------------------------------------------------



 


AND EACH LENDER WITH RESPECT TO F&H (OTHER THAN WITH RESPECT TO RETAIL LLC) AND
F&H’S ASSETS (OTHER THAN WITH RESPECT TO THE TRANSFERRED PROPERTY) SET FORTH IN
THE LOAN AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS.


 


(F)                                    AFTER GIVING EFFECT TO THE DIVISION, THE
SALE AND TRANSFER OF THE TRANSFERRED PROPERTY, F&H CONTINUES TO HAVE ALL
LICENSES, PERMITS, CONTRACTS, CONSENTS AND OTHER APPROVALS NECESSARY FOR THE
CONTINUED OPERATION OF ITS BUSINESS AS IN EFFECT IMMEDIATELY PRIOR THERETO
(EXCEPT WITH RESPECT TO THE RETAIL BUSINESS).


 


3.                                       ADDITIONAL DOCUMENTS.  ON OR BEFORE THE
DATE HEREOF, AND IN ADDITION TO ALL OTHER REQUIREMENTS SET FORTH IN THIS
AMENDMENT, F&H SHALL EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED,
AS APPLICABLE, TO AGENT AT F&H’S SOLE COST AND EXPENSE,


 


(A)                                  AN OFFICER’S CERTIFICATE OF F&H CERTIFYING
AS TRUE AND CORRECT (I) THE ARTICLES, (II) THE PLAN, (III) INCUMBENCY OF F&H’S
OFFICER’S AND DIRECTORS AND (IV) THE RESOLUTIONS OF THE MEMBERS AND MANAGERS
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY; AND


 


(B)                                 SUCH ADDITIONAL DOCUMENTS, AGREEMENTS,
ASSIGNMENTS, AMENDMENTS, CERTIFICATES AND OTHER ITEMS AS LENDERS MAY REASONABLY
REQUEST TO EVIDENCE OR EFFECT THE TERMS HEREOF OR OF ANY DOCUMENTS EXECUTED IN
CONNECTION HEREWITH, OR TO FURTHER EVIDENCE, EFFECT, ENFORCE OR PROTECT ANY OF
THE TERMS HEREOF OR THE RIGHTS OR REMEDIES GRANTED OR INTENDED TO BE GRANTED TO
AGENT AND/OR LENDERS HEREIN OR THEREIN.


 

All such documents, agreements, assignments, amendments, certificates, consents
and other items shall be in form and content reasonably acceptable to Agent. 
F&H hereby authorizes Agent to file any and all financing statements, amendments
and continuations thereto in any jurisdictions and with any filing offices as
Agent may determine, in its sole discretion, as necessary or advisable to
evidence, perfect or continue all security interests granted to Agent, for its
benefit and the benefit of Lenders including, without limitation its security
interest in all assets of F&H.  Such financing statements may describe the
collateral in the same manner as described in the Loan Agreement, as amended, or
any security agreement or pledge agreement entered into in connection therewith
or may contain an indication or description of collateral that describes such
property in any other manner as Agent may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the continuing perfection of the
security interest in the Collateral including, without limitation, Agent’s
security interest in all assets of F&H and such description may describe such
property as “All present and future assets of Debtor and all products and
proceeds thereof, wherever located.”  F&H hereby authorizes Agent to file such
other items as Agent may reasonably require to evidence or perfect Agent’s
continuing security interests and liens in and against the Collateral,
including, without limitation, all assets of F&H.  F&H agrees to join with Agent
in notifying any third party with possession of any Collateral of Agent’s
security interest therein and in obtaining an acknowledgment from the third
party that it is holding the Collateral for the benefit of Agent, as agent for
the Lenders.  F&H will cooperate with Agent in obtaining control with respect to
Collateral consisting of deposit accounts, investment property, letter-of-credit
rights and electronic chattel paper.

 


4.                                       REFERENCES.  FROM AND AFTER THE DATE
HEREOF:


 


(A)                                  ALL REFERENCES IN THE LOAN AGREEMENT
(INCLUDING THIS AMENDMENT) AND EACH OF THE OTHER LOAN DOCUMENTS TO “BORROWER”
SHALL CONTINUE TO MEAN F&H AS THE SURVIVING COMPANY OF THE DIVISION;

 

3

--------------------------------------------------------------------------------


 


(B)                                 ALL REFERENCES IN THE LOAN AGREEMENT
(INCLUDING THIS AMENDMENT) AND THE OTHER LOAN DOCUMENTS TO THE “COLLATERAL”
SHALL MEAN THE COLLATERAL, AS AMENDED HEREBY (I.E., REMOVING THE TRANSFERRED
PROPERTY FROM THE DEFINITION OF COLLATERAL);


 


(C)                                  ALL REFERENCES IN THE LOAN AGREEMENT
(INCLUDING THIS AMENDMENT) AND THE OTHER LOAN DOCUMENTS TO THE “ASSETS OF F&H”
(OR SIMILAR TERMS OR PHRASES) SHALL MEAN THE ASSETS OF F&H, AS AMENDED HEREBY
(I.E., NOT INCLUDING THE TRANSFERRED PROPERTY); AND


 


(D)                                 ALL REFERENCES IN THE LOAN AGREEMENT
(INCLUDING THIS AMENDMENT) AND THE OTHER LOAN DOCUMENTS TO THE “LOAN AGREEMENT”
SHALL MEAN THE LOAN AGREEMENT, AS AMENDED HEREBY.


 


5.                                       FURTHER AGREEMENTS AND
REPRESENTATIONS.  F&H DOES HEREBY:


 


(A)                                  RATIFY, CONFIRM AND ACKNOWLEDGE THAT THE
LOAN AGREEMENT, AS AMENDED, AND THE OTHER LOAN DOCUMENTS CONTINUE TO BE AND ARE
VALID, BINDING AND IN FULL FORCE AND EFFECT;


 


(B)                                 COVENANT AND AGREE TO PERFORM ALL
OBLIGATIONS OF F&H CONTAINED HEREIN, UNDER THE LOAN AGREEMENT, AS AMENDED, AND
THE OTHER LOAN DOCUMENTS;


 


(C)                                  ACKNOWLEDGE AND AGREE THAT AS OF THE DATE
HEREOF F&H HAS NO DEFENSE, SET-OFF, COUNTERCLAIM OR CHALLENGE AGAINST THE
PAYMENT OF ANY SUMS OWING UNDER LOAN DOCUMENTS AND, OTHER THAN ANY DEFENSE,
SET-OFF, COUNTERCLAIM OR CHALLENGE ARISING UNDER (I) BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING OR RELATING TO
CREDITORS’ RIGHTS GENERALLY, AND (II) THE AVAILABILITY OF INJUNCTIVE RELIEF AND
OTHER EQUITABLE REMEDIES, THE ENFORCEMENT OF ANY OF THE TERMS OF THE LOAN
AGREEMENT, AS AMENDED, OR THE OTHER LOAN DOCUMENTS;


 


(D)                                 ACKNOWLEDGE AND AGREE THAT ALL
REPRESENTATIONS AND WARRANTIES OF F&H CONTAINED IN THE LOAN AGREEMENT AND/OR THE
OTHER LOAN DOCUMENTS, AS AMENDED, ARE TRUE, ACCURATE AND CORRECT ON AND AS OF
THE DATE HEREOF AS IF MADE ON AND AS OF THE DATE HEREOF;


 


(E)                                  REPRESENT AND WARRANT THAT, AFTER GIVING
EFFECT TO THE PLAN, THE DIVISION, THE SALE, THE TRANSFER OF THE TRANSFERRED
PROPERTY AND THIS AMENDMENT, NO DEFAULT OR EVENT OF DEFAULT EXISTS;


 


(F)                                    ALL INFORMATION DESCRIBED IN THE
FOREGOING BACKGROUND ABOVE IS TRUE, ACCURATE AND COMPLETE;


 


(G)                                 ACKNOWLEDGE AND AGREE THAT NOTHING CONTAINED
HEREIN AND NO ACTIONS TAKEN PURSUANT TO THE TERMS HEREOF IS INTENDED TO
CONSTITUTE A NOVATION OF THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
AND, EXCEPT SOLELY WITH RESPECT TO THE TRANSFERRED PROPERTY, DO NOT CONSTITUTE A
RELEASE, TERMINATION OR WAIVER OF ANY OF THE RIGHTS OR REMEDIES GRANTED TO AGENT
OR ANY LENDER THEREIN, WHICH RIGHTS AND REMEDIES ARE HEREBY RATIFIED, CONFIRMED,
EXTENDED AND CONTINUED AS SECURITY FOR THE OBLIGATIONS; AND


 


(H)                                 ACKNOWLEDGE AND AGREE THAT F&H’S FAILURE TO
COMPLY WITH OR PERFORM ANY OF ITS COVENANTS, AGREEMENTS OR OBLIGATIONS CONTAINED
IN THIS AMENDMENT SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THE LOAN AGREEMENT
AND EACH OF THE LOAN DOCUMENTS, SUBJECT TO ANY APPLICABLE CURE PERIODS CONTAINED
THEREIN.


 


4

--------------------------------------------------------------------------------



 


6.                                       ADDITIONAL DOCUMENTS; FURTHER
ASSURANCES.


 


(A)                                  F&H COVENANTS AND AGREES TO EXECUTE AND
DELIVER TO AGENT, OR TO CAUSE TO BE EXECUTED AND DELIVERED TO AGENT
CONTEMPORANEOUSLY HEREWITH, AT THE SOLE COST AND EXPENSE OF F&H, THIS AMENDMENT
AND ANY AND ALL OTHER DOCUMENTS, AGREEMENTS, STATEMENTS, RESOLUTIONS,
CERTIFICATES, CONSENTS AND INFORMATION CONTEMPLATED BY THIS AGREEMENT.  AGENT
AND EACH LENDER COVENANT AND AGREE TO EXECUTE AND DELIVER TO F&H, OR TO CAUSE TO
BE EXECUTED AND DELIVERED TO F&H CONTEMPORANEOUSLY HEREWITH, THIS AMENDMENT AND
ANY AND ALL OTHER DOCUMENTS, AGREEMENTS, STATEMENTS, RESOLUTIONS, CERTIFICATES,
CONSENTS AND INFORMATION CONTEMPLATED BY THIS AGREEMENT.


 


(B)                                 F&H FURTHER COVENANTS AND AGREES TO EXECUTE
AND DELIVER TO AGENT OR TO CAUSE TO BE EXECUTED AND DELIVERED AT THE SOLE COST
AND EXPENSE OF F&H, FROM TIME TO TIME, ANY AND ALL OTHER DOCUMENTS, AGREEMENTS,
STATEMENTS, CERTIFICATES AND INFORMATION AS AGENT OR ANY LENDER SHALL REASONABLY
REQUEST TO EVIDENCE OR EFFECT THE TERMS HEREOF, THE LOAN AGREEMENT, AS AMENDED,
OR ANY OF THE OTHER LOAN DOCUMENTS, OR TO ENFORCE OR TO PROTECT AGENT’S AND EACH
LENDER’S INTEREST IN THE COLLATERAL.  ALL SUCH DOCUMENTS, AGREEMENTS,
STATEMENTS, ETC., SHALL BE IN FORM AND CONTENT ACCEPTABLE TO AGENT IN ITS
REASONABLE DISCRETION.


 


(C)                                  AGENT AND EACH LENDER FURTHER COVENANT AND
AGREE TO EXECUTE AND DELIVER TO F&H OR TO CAUSE TO BE EXECUTED AND DELIVERED AT
THE SOLE COST AND EXPENSE OF F&H FROM TIME TO TIME, ANY AND ALL OTHER DOCUMENTS,
AGREEMENTS, STATEMENTS, CERTIFICATES AND INFORMATION AS F&H SHALL REASONABLY
REQUEST TO EVIDENCE OR EFFECT THE TERMS HEREOF, THE LOAN AGREEMENT, AS AMENDED,
OR ANY OF THE OTHER LOAN DOCUMENTS.  ALL SUCH DOCUMENTS, AGREEMENTS, STATEMENTS,
ETC., SHALL BE IN FORM AND CONTENT ACCEPTABLE TO F&H IN ITS REASONABLE
DISCRETION.


 


7.                                       INCONSISTENCIES.  TO THE EXTENT OF ANY
INCONSISTENCY BETWEEN THE TERMS, CONDITIONS AND PROVISIONS OF THIS AMENDMENT AND
THE TERMS, CONDITIONS AND PROVISIONS OF THE LOAN AGREEMENT OR THE OTHER LOAN
DOCUMENTS, THE TERMS, CONDITIONS AND PROVISIONS OF THIS AMENDMENT SHALL
PREVAIL.  ALL TERMS, CONDITIONS AND PROVISIONS OF THE LOAN AGREEMENT AND THE
OTHER LOAN DOCUMENTS NOT INCONSISTENT HEREWITH SHALL REMAIN IN FULL FORCE AND
EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED BY F&H.


 


8.                                       INTENTIONALLY OMITTED.


 


9.                                       NO WAIVER.  EXCEPT AS EXPRESSLY SET
FORTH IN THIS AMENDMENT, NOTHING CONTAINED IN THIS AMENDMENT AND NO ACTIONS
TAKEN PURSUANT TO THE TERMS HEREOF ARE INTENDED TO NOR SHALL THEY CONSTITUTE A
WAIVER BY AGENT OR ANY LENDER OF ANY RIGHTS OR REMEDIES AVAILABLE TO AGENT OR
ANY LENDER AT LAW OR IN EQUITY OR AS PROVIDED IN THE LOAN AGREEMENT OR THE OTHER
LOAN DOCUMENTS.


 


10.                                 BINDING EFFECT.  THIS AMENDMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.


 


11.                                 SEVERABILITY.  THE PROVISIONS OF THIS
AMENDMENT AND ALL OTHER LOAN DOCUMENTS ARE DEEMED TO BE SEVERABLE, AND THE
INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE
REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT.


 


5

--------------------------------------------------------------------------------



 


12.                                 MODIFICATIONS.  NO MODIFICATION OF THIS
AMENDMENT OR ANY OF THE LOAN DOCUMENTS SHALL BE BINDING OR ENFORCEABLE UNLESS IN
WRITING AND SIGNED BY OR ON BEHALF OF THE PARTY AGAINST WHOM ENFORCEMENT IS
SOUGHT.


 


13.                                 GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.


 


14.                                 HEADINGS.  THE HEADINGS OF THE SECTIONS OF
THIS AMENDMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO
CONSTITUTE A PART OF THIS AMENDMENT.


 


15.                                 TERMINATION/PREPAYMENT NOTICE.  AGENT, EACH
LENDER AND F&H ACKNOWLEDGE AND AGREE THAT THE TERMINATION NOTICE TO AGENT FROM
F&H DATED MARCH 7, 2008 SHALL BE DEEMED NULL AND VOID AND OF NO EFFECT AS IF IT
WERE NEVER DELIVERED.  FURTHER, AGENT AND EACH LENDER WAIVE THE THIRTY (30) DAY
PRIOR WRITTEN NOTICE REQUIREMENT FOR A TERMINATION AND PREPAYMENT SET FORTH IN
SECTION 3.6 OF THE LOAN AGREEMENT (PROVIDED, THAT ANY SUCH TERMINATION AND
PREPAYMENT SHALL REMAIN SUBJECT TO THE PROVISIONS OF SECTION 3.12 OF THE LOAN
AGREEMENT).


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first above written.

 

 

FARM & HOME OIL COMPANY LLC, a

 

Pennsylvania limited liability company

 

 

 

 

 

By:

   /s/ James M. Boyd

 

Name/Title:

James M. Boyd/CFO

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

UNIVEST NATIONAL BANK AND

 

TRUST CO., as Agent and a Lender

 

 

 

 

 

By:

   /s/ Phillip C. Jackson

 

Name/Title:

Phillip C. Jackson, EVP &

 

Market President

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

By:

   /s/ Paul Pritchett

 

Name/Title:

Paul Pritchett/Vice President

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

FULTON BANK, as a Lender

 

 

 

 

 

By:

   /s/Christopher M. Markley

 

Name/Title:

Christopher M. Markley, SVP

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

CITIZENS BANK OF PENNSYLVANIA,
as a Lender

 

 

 

 

 

By:

   /s/ Daniel J. Astolfi

 

Name/Title:

Daniel J. Astolfi, SVP

 

--------------------------------------------------------------------------------